People v Pringle (2017 NY Slip Op 02682)





People v Pringle


2017 NY Slip Op 02682


Decided on April 5, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 5, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOHN M. LEVENTHAL
SANDRA L. SGROI
SYLVIA O. HINDS-RADIX, JJ.


2012-09687
 (Ind. No. 1711/09)

[*1]The People of the State of New York, respondent, 
vMarc Pringle, appellant.


Marc Pringle, Dannemora, NY, appellant pro se.
Richard A. Brown, District Attorney, Kew Gardens, NY (John Castellano, Johnnette Traill, and Jill A. Gross Marks of counsel), for respondent.
Lynn W. L. Fahey, New York, NY (Jenin Younes of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 24, 2016 (People v Pringle, 136 AD3d 1061), affirming a judgment of the Supreme Court, Queens County, rendered October 2, 2012.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
RIVERA, J.P., LEVENTHAL, SGROI and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court